Per Curiam : This was a condemnation proceeding brought by appellee in the county court of Lake county to condemn certain property owned by appellants, for railroad purposes. The cause was tried before a jury, which, after hearing evidence and viewing the premises, returned a verdict for $1075 for land taken and $400 for the damages to property not taken. Judgment was entered on the verdict, and this appeal is prosecuted to reverse that judgment. Various alleged errors are argued by appellants, but owing to the condition in which we find the record we cannot review the errors, for the reason that no errors are assigned of record. Appellee, in its brief filed November 16, 1905, and before the sitting of the court, called appellants’ attention to the condition of the record, and insists that the errors argued shall not be considered because they are not assigned; but appellants have not seen fit to take advantage of such notice or contention by asking leave to make the necessary assignments of error, which could have been done upon motion, during the term and before the case was taken for consideration. The abstract shows assignments of error, but, of course, is not a true abstract of the record and is not sufficient, as an assignment of errors must be attached to the record itself and stands in the place of a declaration upon which judgment in this court is entered. Metropolitan Life Ins. Co. v. People, 205 Ill. 370. The appeal is therefore dismissed. Appeal dismissed.